DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 – 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soffer et al. (US PGPUB 2009/0132001).
Regarding claim 1, Soffer discloses a device, for placement proximate to a patient’s LES using endoscopic or laparoscopic or surgical techniques and programmed to treat esophageal dysfunction (e.g. paragraph 45), comprising a stimulator enclosed within a housing and a plurality of electrodes wherein the electrodes are attached to the outer surface of the housing using conductors at least 1 mm in length (e.g. paragraph 47).
Regarding claim 2, the electrodes as taught by Soffer are capable of being placed in a right or left anterior quadrant of the LES (e.g. paragraph 45).
Regarding claims 4 and 5, Soffer discloses the electrodes are of sufficient length to allow the plurality of electrodes to be placed entirely within the LES and to stimulate the LES (e.g. paragraph 45).
Regarding claim 6, Soffer discloses the dimensions are at least 6mm long and no more than 10 cm long (e.g. paragraph 47).
Regarding claim 8, Soffer discloses the energy source is rechargeable (e.g. paragraph 54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7, 9, 10, 12 – 14, and 17 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soffer et al.
Regarding claims 7 and 17 - 19, Soffer discloses that the device may be implanted through any known surgical technique, but does not specifically recite inserting the device into a laparoscopic trocar.  However, this is a well-known surgical technique in order to implant a device in a patient’s LES.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention as taught by Soffer with a device capable of being implanted into a laparoscopic trocar as is known in the art, since such a modification would provide the predictable results of using a well-known, low risk surgery to implant the device.
Regarding claims 9, 10, and 12, Soffer discloses using a battery, but is silent as to the recharge frequency and type of battery.  However, the claimed battery types and recharge frequencies are well known in the art.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify he battery as taught by Soffer with the claimed limitations as are known in the art, since such a modification would provide the predictable results of using a readily available and cost effective power source.
claims 13 and 14, Soffer discloses the claimed invention except for insulated conductors.   However, it is well known to use insulated conductors.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the conductors as taught by Soffer with insulated conductors as are known in the art, since such a modification would provide the predictable results of not allowing stimulation current to reach unwanted tissue.

Claim 3, 11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soffer et al. in view of Starkebaum et al. (US PGPUB 2004/0193229).
Regarding claim 3, Soffer discloses the claimed invention except for the housing comprises a needle.  Starkebaum teaches it is known to use a needle to create a pathway for electrode implantation into the muscularis of the LES (e.g. paragraph 64).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention as taught by Soffer with the needle as taught by Starkebaum, since such a modification would provide the predictable results of better anchoring the device in the musculature of the patient.
Regarding claims 11, 15, and 16, Soffer discloses the claimed invention except for anchoring the device in an abdominal wall of the patient.  Starkebaum teaches it is known to anchor the device in a patient's abdominal wall (e.g. paragraph 50).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device as taught by Soffer with one capable of being implanted in the abdominal wall as taught by Starkebaum, since such a modification would provide the predictable results of better anchoring the device in the musculature of the patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792